Rich, J.:
The only question to he considered is whether the plaintiff .made out a case entitling him to go to the jury. While the evidence might not he regarded as entirely satisfactory, yet there was sufficient, if the jury believed it, upon which to base a finding that this was a ferocious, dog,, kept by defendant for several year's, with knowledge of his vicious disposition, arid that the attack -on plaintiff '.was not invited; that he was not at fault. Plaintiff entered the stable where the dog’ was confined, at the request of defendant’s stableman in -charge, to hold a lantern, and was immediately attacked by the dog and severely bitten. , - .
We think the plaintiff made out-a case éntitling him to go'to the jury upon all the questions involved,- and the' judgment must, *269therefore, be reversed and a new trial ordered, costs to abide the event.
Woodwabd, Jenks, Hookee and' Gaynoe, JJ., concurred; the latter in separate memorandum. •